        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 1 of 44



                            ACQUISITION AGREEMENT

         This ACQUISITION AGREEMENT (this Agreement ) is effective between the parties
as of January 29, 2020, by and among NIANTICVISTA ENERGY, LLC, a Delaware limited
liability company ( NVE ), CONVERGEN ENERGY WI, LLC, a Delaware limited liability
company ( CEW ), and CONVERGEN ENERGY, LLC, a Delaware limited liability
company ( CE ). Each of the parties to this Agreement is individually referred to herein as a
  Party and collectively as the Parties .

                                         Background

        WHEREAS, the Parties desire to enter into this Agreement pursuant to which NVE will
acquire CEW, with CEW continuing as a wholly-owned subsidiary of NVE (the Acquisition ),
in accordance with this Agreement and the applicable provisions of the Delaware Limited
Liability Company Act, codified in Chapter 18 of Title 6 of the Delaware Code, as the same may
be a e ded f       e       e ( he Act”).

        WHEREAS, the Manager and Member of NVE have unanimously approved and declared
advisable the Acquisition, upon the terms and subject to the conditions set forth herein, and has
determined that the Acquisition and the other transactions contemplated by this Agreement
(collectively, the Contemplated Transactions ) are fair to, and in the best interests of, NVE
and its shareholders.

         WHEREAS, the members of the Management Committee of CE have unanimously
approved and declared advisable the Acquisition, upon the terms and subject to the conditions set
forth herein, and have determined that the Acquisition and the Contemplated Transactions are
fair to, and in the best interest of CE.

        WHEREAS, the parties intend that the Acquisition shall, through the binding
commitments set forth in this Agreement, be effected immediately following the Closing Date
(as defined below), on the terms and subject to the conditions of this Agreement and in
accordance with the Act, without further approval, authorization or direction from or by any of
the parties hereto;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound hereby, the parties agree that they will carry
out    and consummate this           Agreement     pursuant     to    the    following terms:




                                                                                  Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 2 of 44




                                         ARTICLE I

                                  PLAN OF ACQUISITION

1.1.   The Acquisition.

       On the Closing Date, as defined in Section 1.3(b) below, and subject to and upon the
terms and conditions of this Agreement and the applicable provisions of the Acts, NVE will
acquire all (100%) of membership interest of CEW and CEW will become a wholly owned
subsidiary of NVE.

1.2.   Consideration.

      (a)     Sale and Purchase of the CEW Membership Interest. In accordance with the
provisions of this Agreement, on the Closing Date, (i) CE shall sell, transfer, assign and deliver
to NVE all (100%) of the membership interest of CEW (the CEW Interest ) in exchange for
the Acquisition Consideration in accordance with Sections 1.2(b), and (ii) NVE shall purchase
and acquire from CE, all (100%) of the CEW Interest.

        (b)    Acquisition Consideration. The purchase price to be paid by NVE for the CEW
I e e ( he Acquisition Consideration )            be a a         equal to (i) $5,500,000, minus
(ii) the Closing Indebtedness (as defined below), minus (iii) $377,850, the capital expenditures
deduction hereby stipulated by the Parties, minus (iv) the CEW ece ab e f           Aff a e f
CE, if any, at the Closing Date, minus (v) $50,000 for NVE's due diligence costs and expenses,
plus or minus, as applicable (vi) the Working Capital Payment (as defined in Section 1.2(c)(iii)
below). NVE will pay the Acquisition Consideration in cash or other immediately available
funds on the Closing Date. F                  e    f h Sec          1.2(b), he e        Closing
Indebtedness       ea he          f he     a d g       c a a       s, at the Closing Date, owed
by the Company under the following credit arrangements: (a) the Term Note in the original
principal amount of $1,800,000 referenced in the Credit Agreement, dated as of January 24,
2019 (as amended on the Closing Date), entered into between the CEW, L A e Wa de
Electric Company, LLC and BMO Harris Bank N.A., (b) the State Energy Program Agreement,
dated as of October 22, 2010 (as amended on November 4, 2011, December 7, 2012, January
14, 2013, January 10, 2014, March 10, 2015, September 12, 2016, October 25, 2016, May 27,
2019), entered into between the CEW and the Wisconsin Department of Commerce/Wisconsin
Economic Development Corporation (which arrangement is subject to the Selective Business
Security Agreement, dated May 23, 2012, entered into between the CEW and the Wisconsin
Department of Commerce/Wisconsin Economic Development Corporation), (c) the Master
Lease Agreement, dated November 7, 2016, between the CEW and Conger Industries Inc., (d)
the Commercial Retail Installment Sale Contract, dated April 22, 2016, between the CEW and
Conger Industries Inc., (e) the Loan Contract, dated April 26, 2019, between the CEW and



                                               2
                                                                                  Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 3 of 44




Brooks Tractor Incorporated, and (f) the Equipment Finance Agreement, dated March 16, 2018,
between the CEW and Huntington Technology Finance, Inc.

       (c)    Working Capital Adjustment. CEW Ta ge Ne W                g Ca a ha be an
amount equal to the Net Working Capital of CEW on the Base Balance Sheet of August 31,
2019 ( he Target Net Working Capital ). On or about January 28, 2020, but no later than
close of business on January 29, 2020, CEW's financial staff shall prepare an updated balance
sheet showing the Almost Actual Closing Date Net Working Capital, which amount will be
used to adjust the Acquisition Consideration payable at Closing when compared to the Target
Net Working Capital. If      he C      g Da e CEW ac a C osing Date Net Working Capital
(as defined below) is more or less than the Almost Actual Closing Date Net Working Capital by
an amount greater than $10,000, an adjustment shall be made to the Acquisition Consideration
in accordance with the following provisions:

                (i)     NVE shall prepare, on an Accrual Basis consistent with CEW               a
practices, a report containing a balance sheet of CEW as of the close of business on the day prior
    he C      g Da e ( he Closing Balance Sheet ), ge he           h a a e e based upon such
report which: (x) states that it was prepared in accordance with this Agreement; (y) sets forth the
Closing Date Net Working Capital; and (z) sets forth the Working Capital Payment (as defined
below) required to be made to make the Closing Date Net Working Capital equal the Almost
Actual Closing Date Net Working Capital a e               ed    de h Sec            ( he Special
Determination ). NVE shall deliver a copy of the Special Determination to CE no later than six
(6) months after the Closing Date.

                (ii)   If CE does not agree that the Special Determination correctly states the
Working Capital Payment calculation, CE shall promptly (but not later than 45 days after the
delivery to CE of the Special Determination) give written notice to NVE of any exceptions
thereto (in reasonable detail describing the nature of the disagreement asserted). If CE and NVE
reconcile their differences, the Working Capital Payment calculation shall be adjusted
accordingly and shall thereupon become binding, final and conclusive upon all of the parties
hereto. If the dispute relates to an accounting issue, and if CE and NVE are unable to reconcile
their differences in writing within 20 days after written notice of exceptions is delivered to NVE
(the Reconciliation Period ), the accounting item(s) in dispute shall be submitted to a mutually
acceptable accounting firm (the Independent Auditors ) for final determination. The Working
Capital Payment calculation shall be deemed adjusted in accordance with the determination of
the Independent Auditors and shall become binding, final and conclusive upon all of the parties
hereto. The Independent Auditors shall consider only the accounting item(s) in dispute and shall
be instructed to act within 20 days (or such longer period as CE and NVE may agree) to resolve
all accounting item(s) in dispute. If the dispute involves a non-accounting issue and such dispute
is not reconciled within the Reconciliation Period, the dispute shall be settled by arbitration in
accordance with Section 9.7 of this Agreement. If CE does not give written notice of any
exception within 45 days after the delivery to CE of the Special Determination or if CE gives
written notification of their acceptance of the Working Capital Payment prior to the end of such


                                                3
                                                                                   Ex A to Hansen Dec
         Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 4 of 44




45-day period, the Working Capital Payment calculation set forth in the Special Determination
shall thereupon become binding, final and conclusive upon all the parties hereto.

               (iii) If the Special Determination reveals that the Closing Date Net Working
Capital was less than the Almost Actual Closing Date Net Working Capital by more than
$10,000, as finally determined pursuant to the procedures set forth above, CE shall pay NVE the
amount by which the Closing Date Net Working Capital is less than the Almost Actual Closing
Date Net Working Capital. If the Closing Date Net Working Capital is greater than the Almost
Actual Closing Date Net Working Capital by more than $10,000, as finally determined pursuant
to the procedures set forth above, NVE shall pay CE the difference between the Closing Date
Net Working Capital and the Almost Actual Closing Date Net Working Capital. Any amount
paid pursuant to this Section shall be referred to as the Working Capital Payment .

The term Closing Date Net Working Capital ha mean CEW ac a c e a e
(including, accounts receivable and prepaid current expenses but excluding cash and cash
equivalents), less current liabilities (including, but not limited to, accounts payable, accrued
credit card debt, accrued lease expenses and deferred revenue but excluding interest-bearing
debt) as of the effective date of the Acquisition immediately prior to the Closing, which
determination shall be made within 120 days thereafter, as set forth in the following paragraphs.

1.3. Timing.

       (a)    Member Approval. The Manager and Members of NVE and the management
committee of CE have unanimously approved and consented to the execution of, this Agreement
and the Contemplated Transactions, as conclusively evidenced by their execution hereof.

        (b)     Closing Date. The parties shall hold a closing (the Closing ) on a mutually
agreeable date (the Closing Date ) no later than the fifth business day after the satisfaction or
waiver of the conditions set forth in Article V and Article VI of this Agreement, at 10:00 A.M.,
local time, at the offices of Clemente Mueller P.A., 222 Ridgedale Avenue, Cedar Knolls, NJ
07927, or at such other place or time as the Parties agree upon. The legal effective date of the
Acquisition shall be the Closing Date, which is targeted to be on or about January 31, 2020.

1.4.     Certificate of Formation, Operating Agreement, and Officers of CEW.

       (a)    The Certificate of Formation of CEW in effect immediately prior to the Closing
Date shall remain in effect as the Certificate of Formation of CEW after the Closing Date. The
Operating Agreement of CEW after the Closing Date shall be in the form attached hereto as
Exhibit E.

         (b)    The Manager and Sole Officer of CEW after the Closing Date shall be Gregory
Merle.




                                               4
                                                                                  Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 5 of 44




                                            ARTICLE II

                    REPRESENTATIONS AND WARRANTIES OF THE CE

        In order to induce NVE to enter into this Agreement and consummate the Contemplated
Transactions, CE hereby make to NVE the representations and warranties contained in this
Article II. Such representations and warranties are subject to the qualifications and exceptions
set forth in the disclosure schedule delivered to NVE pursuant to this Agreement (the
 Disclosure Schedule ). The Disclosure Schedule will be arranged to correspond to the
representations and warranties in Article II of this Agreement, and the disclosure in any portion
of the Disclosure Schedule will qualify the corresponding provision in Article II and any other
provision of Article II to which it is reasonably apparent on its face that such disclosure relates.

2.1     Organization, Powers and Qualifications. CEW is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of Delaware and is
duly qualified as a foreign entity in the State of Wisconsin; and (ii) in each jurisdiction in which
the failure to be so duly qualified or registered has had, or could reasonably be expected to have,
an CEW Material Adverse Effect, as such term is defined in Exhibit A. CEW has all required
corporate power and authority to carry on its Business as presently conducted, to enter into and
perform this Agreement and the agreements contemplated hereby to which it is a party and to
carry out the Contemplated Transactions. The copies of the Certificate of Formation, certified by
the Secretary of State of the State of Delaware, and the Operating Agreement of CEW, certified
by CE, have been furnished to NVE by CE, are correct and complete as of the date hereof, and
CEW is not in violation of any material term of its Certificate of Formation or Operating
Agreement (together, the Organizational Documents ).

2.2    Authorization and Non-Contravention.

        (a)    This Agreement and all agreements, documents and instruments executed and
delivered by CE pursuant hereto are valid and binding obligations of CE, enforceable in
accordance with their respective terms. The execution, delivery and performance of this
Agreement by CE and all agreements, documents and instruments executed and delivered by CE
pursuant hereto, have been duly authorized by all necessary corporate or other action of CE.

        (b)     Except as set forth in Section 2.2(b) of the Disclosure Schedule, the execution and
delivery of this Agreement and all agreements, documents and instruments executed and
delivered by CEW and CE pursuant hereto, and the performance of the Contemplated
Transactions, do not and will not: (i) violate or result in a violation of, conflict with or constitute
or result in a default (whether after the giving of notice, lapse of time or both) or loss of benefit
under any contract or obligation to which CEW is a party or by which its assets are bound, or any
provision of the Organizational Documents, or cause the creation of any all liens, claims,
options, charges, pledges, security interests, deeds of trust, voting agreements, voting trusts,
encumbrances, rights or restrictions of any nature upon any of the assets of CEW; (ii) to the best
of CE Knowledge violate, conflict with or result in a violation of, or constitute a default

                                                  5
                                                                                       Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 6 of 44




(whether after the giving of notice, lapse of time or both) under, any provision of any law,
regulation or rule, or any order of, or any restriction imposed by, any court or Government
Authority applicable to CEW; (iii) require from CEW any notice to, declaration or filing with, or
consent or approval of any Government Authority or other third party; or (iv) violate or result in
a violation of, or constitute a default (whether after the giving of notice, lapse of time or both)
under, accelerate any obligation under, or give rise to a right of termination of, any agreement,
permit, license or authorization to which CEW is a party or by which CEW is bound, which has
not been waived in writing.

2.3    Corporate Authority and Records. As of the Closing Date, the corporate records of CEW
will accurately reflect proper authority for all corporate actions taken by its Member and
Manager. The corporate records of CEW, as delivered to NVE, are either originals or true and
complete copies of the originals of such documents.

2.4    Capitalization.

       (a)     As of the date hereof, CE owns the CEW Interest. The CEW Interest represents
one-hundred (100%) percent of membership interest of CEW. Except as otherwise set forth in
Section 2.4 of the Disclosure Schedule, the CEW Interest is owned by CE free and clear of all
encumbrances whatsoever. The CEW Interest was issued in compliance with Applicable Laws.
The CEW Interest was not issued in violation of the Organizational Documents, or any other
agreement, arrangement or commitment to which CEW is a party or is otherwise bound.

        (b)     Except as otherwise set forth in Section 2.4 of the Disclosure Schedule, there are
no existing voting trusts, proxies, subscriptions, options, warrants, calls, commitments,
agreements, plans, conversion rights or other rights of any character (contingent or otherwise)
providing for the issuance, sale, purchase, redemption, transfer, voting or registration, at any
time, or upon the happening of any stated event, of any CEW Interest, whether or not presently
issued or outstanding.

2.5     Subsidiaries; Investments. CEW does not own or control, directly or indirectly, any
interest in any other corporation, partnership, limited liability company, association or other
business entity that materially affects the Business. Except as disclosed in Section 2.5 of the
Disclosure Schedule, CEW does not have any outstanding loan or advance to or from, any
Person including, without limitation, any Manager, Officer or CE.

2.6    Financial Statements; Projections.

        (a)    CEW has previously furnished to NVE copies of the following financial
statements: (i) CEW s unaudited balance sheets as of August 31, 2019 (the Base Balance
Sheet ), December 31, 2019, December 31, 2018 and December 31, 2017 and the related
unaudited statements of income, retained earnings and cash flows for the fiscal years then ended,
and (ii) CEW s projected budget for 2020. Such financial statements were prepared on an
acc a ba        e h d f acc        g ( Accrual Basis applied on a consistent basis, and are


                                                6
                                                                                   Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 7 of 44




consistent in all material respects with the books and records of CEW and fairly present in all
material respects the financial position of CEW as of the dates thereof and the results of
operations and cash flows of CEW for the periods shown therein, subject to normal and recurring
year-end adjustments in the case of any such financial statements that are unaudited; provided,
however, that any such normal and recurring year-end adjustments will not result in a material
adverse effect on the financial results, results of operations and/or cash flows reported in such
unaudited financial statements. Nothing has come to the attention of CE since such respective
dates that would indicate that such financial statements are not true and correct in all material
respects as of the date thereof.

       (b)    The 24-month projections provided by CE are reasonable good faith estimates of
the performance of CEW for the periods stated therein based upon assumptions which were
believed to be reasonable when made and continue to be reasonable as of the date hereof;
provided, however, that the foregoing is not a guarantee that such projections will be achieved.

        (c)    CEW maintains a system of accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management s general or
specific authorization; (ii) transactions are recorded as necessary to permit preparation of
financial statements on an Accrual Basis and to maintain accountability for assets; and (iii)
access to assets is permitted only in accordance with management s specific or general
authorization.

       (d)     CEW has not received any written correspondence from any independent
accounting firm that has conducted a review of the financial statements for CEW that identifies
any material weakness or significant deficiency with respect to the accounting practices,
procedures or policies of, or internal accounting controls employed by CEW.

2.7     Absence of Undisclosed Liabilities. CEW does not have any material debts or
obligations of any nature, whether accrued, absolute, contingent, asserted, un-asserted or
otherwise, except liabilities or obligations: (i) stated or adequately reserved against in the Base
Balance Sheet or the notes to the related financial statements; or (ii) as set forth in Section 2.7 of
the Disclosure Schedule.

2.8      Absence of Certain Developments. Since the date of the Base Balance Sheet, CEW has
conducted its business only in the ordinary course consistent with past practice and, except as set
forth in Section 2.8 of the Disclosure Schedule, there has not been:

       (a)     any change in the assets, liabilities, condition (financial or other), properties,
business, operations or prospects of CEW, which change by itself or in conjunction with other
such changes, whether or not arising in the ordinary course of business, has had or could be
reasonably expected to have an CEW Material Adverse Effect;

        (b)    any mortgage, lien or other encumbrance placed on any of the properties of CEW,
other than purchase money liens and liens for Taxes not yet due and payable;


                                                  7
                                                                                      Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 8 of 44




        (c)     any purchase, sale or other disposition, or any agreement or other arrangement for
the purchase, sale or other disposition, of any properties or assets by CEW, including any CEW
Intellectual Property Assets (as defined below), involving the payment or receipt of more than
$10,000;

       (d)     any damage, destruction or loss, whether or not covered by insurance, that has had
or could be reasonably expected to have a CEW Material Adverse Effect;

     (e)      any direct or indirect redemption, purchase or other acquisition by CEW of any of
CEW Interest;

        (f)    any claim of unfair labor practices involving CEW, any change in the
compensation payable or to become payable by CEW to any of its officers or employees other
than normal merit increases to employees consistent with past practices, or any bonus payment
or arrangement made to or with any of such officers or employees or any establishment or
creation of any employment, deferred compensation or severance arrangement or employee
benefit plan with respect to such persons or the amendment of any of the foregoing;

        (g)     any resignation, termination or removal of any officer of CEW or material loss of
personnel of CEW or material change in the terms and conditions of the employment of CEW s
officers or key personnel;

       (h)      any payment or discharge of a material lien or liability of CEW which was not
shown on the unaudited balance sheet of CEW as of the date of the Base Balance Sheet or
incurred in the ordinary course of business thereafter;

        (i)     any contingent liability incurred by CEW as guarantor or otherwise with respect
to the obligations of others or any cancellation of any material debt or claim owing to, or waiver
of any material right of CEW, including any write-off or compromise of any accounts receivable
other than in the ordinary course of business consistent with past practice;

       (j)    any obligation or liability incurred by CEW to CE or CE employees, or any
loans or advances made by CEW to CE or CE employees, except normal compensation and
expense allowances payable to CE or employees in the ordinary course of business;

        (k)    any change in accounting methods or practices, collection policies, pricing
policies or payment policies of CEW;

       (l)     to the best of CE Knowledge, there are no known losses, or any known
development that could reasonably be expected to result in a loss, of any significant supplier,
customer, distributor or account of CEW; and neither CEW nor CE has received written notice
from such supplier, customer, distributor or account of its intention to terminate, or change in a
material and negative way, its relationship with CEW;




                                                8
                                                                                  Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 9 of 44




      (m)     any amendment or termination of any Material Contract or agreement to which
CEW is a party or by which it is bound, other than any expiration of any such contract or
agreement in accordance with its terms;

        (n)     any arrangements relating to any royalty or similar payment based on the revenues,
profits or sales volume of CEW, whether as part of the terms of CEW s capital structure or by any
separate agreement;

       (o)    any transaction or agreement involving fixed price terms or fixed volume
arrangements other than in the ordinary course of business;

       (p)    any other material transaction entered into by CEW other than transactions in the
ordinary course of business;

       (q)     any amendment to CEW s Organizational Documents;

        (r)     Except as otherwise set forth in Section 2.8 of the Disclosure Schedule, any
agreement or understanding whether in writing or otherwise, for CEW to take any of the actions
specified in paragraphs (a) through (q) above.

Notwithstanding the foregoing, the Parties acknowledge that, on or before the Closing Date,
CEW anticipates making distributions to CE representing all cash and cash equivalents available
to CEW prior to the Closing Date. For purposes of computing CEW C                  g Da e Ne
Working Capital, such distributions shall be deemed to have been made prior to the Closing
Date.

2.9    Accounts Receivable; Accounts Payable.

       (a)     To CE Knowledge all of the accounts receivable of CEW are valid and
enforceable claims, are subject to no set-off or counterclaim other than in the ordinary course of
business, and are fully collectible in the ordinary course of business, after deducting the reserve
for doubtful accounts stated in the Base Balance Sheet. Since the date of the Base Balance
Sheet, CEW has collected its accounts receivable in the ordinary course of its business consistent
with past practices and has not accelerated any such collections. CEW does not have any
accounts receivable or loans receivable from CE or CE employees.

        (b)   To CE Knowledge, all accounts payable and notes payable of CEW arose in
bona fide arm s length transactions in the ordinary course of business and no such account
payable or note payable is delinquent in its payment. Since the date of the Base Balance Sheet,
CEW has paid its accounts payable in the ordinary course of its business consistent with its past
practices. CEW has no account payable to any Person which is affiliated with it or any of its CE
or CE employees that are outside the ordinary course of business or inconsistent with past
practices.



                                                9
                                                                                   Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 10 of 44




2.10 Transactions with Affiliates. There are no loans, leases or other agreements or
transactions between CEW and: (a) any present or former member, director, officer or employee
of CEW; (b) to CE Actual Knowledge, any Affiliate of such member, director, officer, or
employee; or (c) to CE's Actual Knowledge, any person controlled by such member, director,
officer, or employee, or Affiliate of the foregoing. No Member or employee of CEW, or, to CE
Actual Knowledge, any of their respective Affiliates, owns directly or indirectly, on an
individual or joint basis, any interest in, or serves as an officer or director or in another similar
capacity of, any competitor, customer or supplier of CEW, or any organization which has a
Material Contract or arrangement with CEW.

2.11. Supply Agreement and Transition Services Agreement. Except as set forth in the Supply
Agreement and Transition Services Agreement (as such terms are defined in Section 5.9 hereof),
there shall be no intercompany transactions after the Closing Date between CEW and CE or any
Affiliate of CE.

2.12 Properties. Except as otherwise reflected in Section 2.12 of the Disclosure Schedule,
CEW has good, valid and (if applicable) marketable title to, or a valid leasehold in, all assets
material to the Business and to those assets reflected on the Base Balance Sheet or acquired by it
after the date thereof (except for properties disposed of since that date in the ordinary course of
business), in each case free and clear of encumbrances, except for liens for Taxes (as hereinafter
defined) not yet due and payable, and minor liens and encumbrances that do not materially
detract from the value of the property subject thereto or impair the operations of CEW.

2.13   Tax Matters.

        (a)    CEW is a disregarded entity. As such, prior to the Closing Date income tax
 e       ea g        CEW B           e ha e bee      c ded a a       f he c        da ed a e
f ed b CEW          d ec a e , F          N h A e ca H d g II, I c. CEW has timely and
properly filed all federal, state, local and foreign Tax Returns required to be filed by it through
the date hereof, and all such Tax Returns are true, correct and complete in all material respects.
CEW has paid or caused to be paid all federal, state, local, foreign and other taxes, including
without limitation, income taxes, estimated taxes, alternative minimum taxes, excise taxes, sales
and use taxes, franchise taxes, employment and payroll related taxes, withholding taxes, transfer
taxes, and all deficiencies or other additions to tax, interest, fines and penalties owed by it
(collectively, Taxes ), required to be paid by it through the date hereof whether disputed or not
and whether or not on an Tax Return, except Taxes which have not yet accrued or otherwise
become due. Since the date of the Base Balance Sheet, CEW has not, to CE's Knowledge,
incurred any Taxes other than in the ordinary course of business. All Taxes and other
assessments and levies which CEW was or is required to withhold or collect have been withheld
and collected and have been paid over to the proper Government Authorities. CEW has not
waived any statute of limitations in respect of Taxes or agreed to any extension of time with
respect to any Tax payment, assessment, deficiency or collection.



                                                 10
                                                                                     Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 11 of 44




        (b)    (i) during the period CE has owned CEW, CEW has not received notice of any
audit or of any proposed deficiencies from the Internal Revenue Service (the IRS ) or any other
taxing authority (other than routine audits undertaken in the ordinary course and which have
been resolved on or prior to the date hereof); (ii) to CE's Knowledge, neither the IRS nor any
other taxing authority is now asserting or threatening to assert against CEW any deficiency or
claim for additional Taxes or interest thereon or penalties in connection therewith; (iii) CEW
does not have any liability for Taxes of any other Person under Treasury Regulations § 1.1502-6
(or any similar provision of foreign, state or local law) as a transferee or successor, by contract or
otherwise; and (iv) CEW has not filed a consent under Section 341(f) of the Code concerning
collapsible corporations.

       (c)     During the period CE has owned CEW, CEW has not been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

       (d)    The taxable year of CEW for federal and state income tax purposes is the calendar
year ending December 31st.

         (e)    During the period CE has owned CEW, CEW has not been (i) a passive foreign
investment company, (ii) a foreign personal holding company, (iii) a foreign sales corporation,
(iv) a foreign investment company, or (v) a person other than a United States person, each within
the meaning of the Code.

        (f)     No claim has been made by a Government Authority in a jurisdiction where CEW
does not currently file Tax Returns that such filings may be required or that CEW is or may be
subject to taxation by that jurisdiction.

       (g)   CEW has been an accrual method taxpayer for all tax purposes during the period
CE has owned CEW.

        (h)    To CE's Knowledge, there is no power of attorney in effect or binding upon CEW
with respect to Taxes for any period for which the statute of limitations (including any waivers or
extensions) has not yet expired.

        (i)   During the period CE has owned CEW, CEW has not been a party to any tax
shelter within the meaning of Section 6662(d)(2)(C)(ii) of the Code or any reportable
transaction within the meaning of Treasury Regulations Section 1.6011 4(b), or has otherwise
made or been required to make a filing with respect to any such transaction.

       (j)    There are no private letter rulings, determination letters, closing agreements,
assessments, notices of deficiency and any other similar correspondence issued by or received
from the IRS or any other Government Authority with respect to Tax matters relating to the
Business, except as set forth in Section 2.13(j) of the Disclosure Schedule.



                                                 11
                                                                                      Ex A to Hansen Dec
         Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 12 of 44




         (k)    All material transactions entered into by CEW with Affiliates reflect arm s length
terms.

        (l)    To CE's Knowledge, CEW will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any:

              (i)      change in method of accounting for a taxable period ending on or prior to
the Closing Date;

                (ii)    closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

                 (iii) intercompany transactions, except as otherwise set forth in Section
2.12(l)(iii) of the Disclosure Schedule;

                (iv)   installment sale or open transaction disposition made on or prior to the
Closing Date;

                (v)    prepaid amount received on or prior to the Closing Date; or

              (vi)     any similar election, action, or agreement that would have the effect of
deferring any liability for Taxes of CEW or any Subsidiary, if any, from any taxable period
ending on or before the Closing Date to any taxable period ending after such date.

         (m)     Since the date of the Base Balance Sheet, CEW has not: (i) made, changed, or
revoked any Tax or accounting election (including any change to the annual accounting period or
any change or adoption of any accounting method); (ii) settled any action in respect of Taxes;
(iii) entered into any contractual obligation in respect of Taxes with any taxing authority; (iv)
surrendered any right to claim a Tax refund; or (v) agreed, committed, arranged or entered into
any contract to do any of the foregoing.

       (n)     For purposes of this Agreement, Tax Return (and, with correlative meaning,
 Tax Returns ) means any return, declaration, report, claim for refund, or information return or
statement relating to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

        (o)    If any realty transfer tax in connection with this transaction, such taxes shall be
paid for or provided for at Closing by CE.

2.14     Certain Contracts and Arrangements.




                                                12
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 13 of 44




        (a)    Except as set forth in Section 2.14 of the Disclosure Schedule (with true and
correct copies of each agreement referred to therein provided to and made available for review
by NVE), CEW is not currently a party or subject to or bound by:

               (i)    any contract or agreement under which the aggregate payments or receipts
for the past twelve (12) months, or for the following twelve (12) months is expected to exceed,
$25,000 (a Material Contract );

                (ii)   any Material Contract which is not cancelable by CEW without penalty on
not less than ninety (90) days notice;

                (iii) any contract containing covenants directly or explicitly limiting in any
respect the right of CEW to compete in any line of business or with any Person;

               (iv)    any contract or agreement relating to the licensing, distribution,
development, purchase, sale or servicing of its Products except in the ordinary course of business
consistent with past practices or relating to any CEW Intellectual Property Assets;

              (v)    any indenture, mortgage, promissory note, loan agreement, guaranty or
other agreement or commitment for borrowing or any pledge or security arrangement;

                (vi)    any membership redemption or purchase agreements or other agreements
affecting or relating to membership interest of CEW, including, without limitation, any agreement
with any member which includes voting arrangements, operating covenants or similar provisions;

               (vii)   any pension, profit sharing, retirement or stock option plans;

              (viii) any royalty, dividend or similar arrangement based on the revenues or
profits of CEW or any contract or agreement involving so called most favored customer
arrangements;

                 (ix)    any joint venture, partnership, manufacturer, development or supply
agreement or other agreement which involves a sharing by CEW of revenues or profits or losses,
costs or liabilities with any other Person;

               (x)     any acquisition, merger or similar agreement;

               (xi)  any collective bargaining agreement or other agreement with any labor
union or other employee representative of a group of employees;

               (xii)   any contract with any Government Authority;

               (xiii) any contract relating to the guarantee (whether absolute or contingent) by
CEW of (i) the performance of any other Person (other than CEW) or (ii) the whole or any part
of the indebtedness or liabilities of any other Person (other than CEW);


                                                13
                                                                                    Ex A to Hansen Dec
          Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 14 of 44




                (xiv) any contract that provides for post-employment or post-consulting liabilities
or obligations, including severance pay;

               (xv) any contract under which payments or obligations will be increased,
accelerated or vested by occurrence (whether alone or in conjunction with any other event) of
any of the Contemplated Transactions, including the Acquisition, or under which the value of the
payments or obligations will be calculated on the basis of any of the Contemplated Transactions,
including the Acquisition, whether pursuant to a change in control or otherwise;

                 (xvi) any contract relating to the indemnification by CEW of CE, managers or
agents;

                 (xvii) any Material Contract of indemnification or guaranty;

              (xviii) any power of attorney authorizing the incurrence of an obligation on the
part of CEW; or

                 (xix) any contract not executed in the ordinary course of business

Each contract of the type described in this Section 2.14(a) is referred to herein as a CEW
Contract .

        (b)    An accurate and complete copy of each CEW Contract (including all amendments
thereto) has been made available to NVE.

       (c)      Neither CEW nor, to CE's Knowledge, any other party to an CEW Contract is in
material breach, violation or default thereunder, or has received written notice that it has
breached, violated or defaulted under (nor, to the Knowledge of CE, does there exist any
condition under which, with the passage of time or the giving of notice or both, would
reasonably be expected to cause such a breach, violation or default under), any CEW Contract
material to the operation of the Business.

        (d)    Each CEW Contract is a valid, binding and enforceable obligation of CEW and,
to the Knowledge of CE, of the other party or parties thereto, in accordance with its terms and is
in full force and effect, in each case except to the extent enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors
rights generally or by general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).

2.15      Intellectual Property.

         (a)    Section 2.15 of the Disclosure Schedule contains a complete and accurate list of
all: (i) Patents owned by CEW or otherwise used or held for use by CEW in the Business
( CEW Patents ), registered and material unregistered Marks owned by CEW or otherwise used
or held for use by CEW in the Business ( CEW Marks ) and registered and material

                                                 14
                                                                                      Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 15 of 44




unregistered copyrights owned by CEW or otherwise used or held for use by CEW in the
Business ( CEW Copyrights ), (ii) Proprietary Software, (iii) licenses, sublicenses or other
agreements under which CEW is granted rights by others in CEW Intellectual Property Assets
(other than commercial off-the-shelf software which is made available for a total cost of less than
$2,000) ( Licenses In ), (iv) licenses, sublicenses or other agreements under which CEW has
granted rights to others in CEW Intellectual Property Assets ( Licenses Out ); (v) Products;
and (vi) social media accounts, websites, portals, and databases ( CEW Accounts ).

       (b)     Except as set forth on Section 2.15 of the Disclosure Schedule:

                (i)     CEW exclusively owns or possesses adequate and enforceable rights to
use, without payment to a third party, all of the Intellectual Property Assets necessary for the
operation of the Business, free and clear of all mortgages, pledges, charges, liens, equities,
security interests, or other encumbrances or similar agreements. CEW has the right, power and
authority to grant rights, title and interest in CEW Intellectual Property Assets granted in this
Agreement. CEW exclusively owns the "Convergen Energy" name, and convergenenergy.com
domain, which will transfer with it as part of this transaction. CE can continue to use the
Convergen Energy name (but not domain) for 6 months after Closing at which point it will to
cease using the name.

                (ii)     all CEW Patents, CEW Marks and CEW Copyrights which have been
issued by or registered with, as applicable, the U.S. Patent and Trademark Office, the U.S.
Copyright Office or in any similar office or agency anywhere in the world, are currently in
compliance with formal legal requirements (including without limitation, as applicable, payment
of filing, examination and maintenance fees, proofs of working or use, timely post-registration
filing of affidavits of use and incontestability and renewal applications) and, to CE's Knowledge,
are valid and enforceable;

                (iii) there are no pending, or, to CE Knowledge, threatened claims against
CEW or any of its CE, managers, officers or employees alleging that any use of CEW
Intellectual Property Assets or the operation of the Business, infringes or conflicts with the rights
of others ( Third Party IP ) or constitutes a misappropriation of any subject matter of any
Third Party IP or that any of CEW Intellectual Property Assets is invalid or unenforceable;

               (iv)   to CE Knowledge, neither the operation of the Business, nor any activity
by CEW, nor manufacture, use, importation, offer for sale and/or sale of any Intellectual
Property Assets infringes or violates (or in the past infringed or violated) any Third Party IP or
constitutes a misappropriation of (or in the past constituted a misappropriation of) any subject
matter of any Third Party Right;

               (v)     CEW does not have any obligation to compensate any person for the use
of any Intellectual Property Assets; CEW has not entered into any agreement to indemnify any
other person against any claim of infringement or misappropriation of any Intellectual Property
Assets; there are no settlements, covenants not to sue, consents, judgments, or orders or similar

                                                 15
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 16 of 44




obligations that: (A) restrict CEW s rights to use any Intellectual Property Asset; (B) restrict the
Business, in order to accommodate any Third Party IP; or (C) permit third parties to use any
CEW Intellectual Property Assets(s) other than in the ordinary course of the Business;

               (vi)    all former and current employees, consultants, and independent
contractors of CEW that have invented or created any CEW Intellectual Property Assets have
executed written instruments with CEW that assign to CEW all rights, title and interest in and to
any and all: (A) inventions, improvements, discoveries, writings, and other works of authorship,
and information developed or conceived in the course of their employment or engagement with
CEW, except to the extent any such failure to so perform would not reasonably be expected to
have an CEW Material Adverse Effect; and (B) applicable Intellectual Property Assets relating
thereto, and in each case where an CEW Patent is held by CEW by assignment, the assignment
has been duly recorded with the U.S. Patent and Trademark Office and all similar offices and
agencies anywhere in the world in which foreign counterparts are registered or issued;

               (vii) to CE Actual Knowledge, there is not, nor has there been any,
infringement, violation or misappropriation by any Person of any of CEW Intellectual Property
Assets or the subject matter thereof or CEW s rights therein;

                (viii) CEW has taken commercially reasonable steps and security measures to
protect the secrecy, confidentiality and value of all Trade Secrets used in the Business (the
 CEW Trade Secrets ) and Intellectual Property Assets, including but not limited to, ensuring
that all employees, contractors and agents and other persons having access to CEW Trade
Secrets and Intellectual Property Assets have executed valid confidentiality and assignment of
invention agreements or similar agreements or contracts, copies or forms of which have been
provided to NVE, and (A) there has been no misappropriation of any material trade secrets or
other material confidential CEW Intellectual Property Assets by any Person; (B) no employee,
independent contractor or agent of any of the Sellers has misappropriated any trade secrets of
any other Person in the course of his performance as an employee, independent contractor or
agent of CEW; and (C) no current or former employee, independent contractor or agent of CEW
is in default or breach of any term of any employment agreement, non-disclosure agreement,
non-compete obligation, assignment of invention agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer of CEW
Intellectual Property Assets;

               (ix)   the Proprietary Software and each Product perform in accordance with its
documented specifications, except to the extent any such failure to so perform would not
reasonably be expected to have a CEW Material Adverse Effect;

               (x)      (A) CEW is in actual possession of and has exclusive control over a
complete and correct copy of the source code for all proprietary components of the Proprietary
Software and the Products, including all previous major releases; (B) the source code for all
software developed by CEW has been documented; (C) CEW has not granted to any Person,
directly or indirectly, any current or contingent rights, licenses or interests in or to the source

                                                16
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 17 of 44




code of any of the software created by CEW or used by CEW in the conduct of the Business; (D)
since the time of development of such source code, CEW has not provided or disclosed such
source code to any Person; (E) Section 2.14(b)(x) of the Disclosure Schedule identifies each
agreement pursuant to which CEW is or may be required to deposit, with an escrow agent or any
other Person any Proprietary Software or Product source code, and further describes whether the
execution of this Agreement or the consummation of the Contemplated Transactions, in and of
itself, would reasonably be expected to result in the release from escrow of any such source
code; (F) to CE Knowledge, as of the date hereof, there has been no unauthorized theft, reverse
engineering, decompiling, disassembling, or other unauthorized disclosure of or access to any
source code; (G) none of the Proprietary Software nor Products contain, incorporate, link or call
to or otherwise use any software (in source or object code form) licensed from another party
under a license commonly referred to as an open source, free software, copyleft or community
source code license (including but not limited to any library or code licensed under the GNU
General Public License, GNU Lesser General Public License, Apache Software License, or any
other public source code license arrangement) (collectively Open Source ); and (H) CEW has
not embedded any Open Source, copy left or community source code in any of its Proprietary
Software or Products, including but not limited to any license arrangement that would require
CEW to (xx) make any public disclosure or to make available any source code or other
Intellectual Property Assets either used, developed, or modified by CEW or (yy) grant licensees
rights under the Proprietary Software or other CEW Intellectual Property Assets or that contains
other provisions that relinquish or compromise any Intellectual Property Assets or (zz) violates
any Intellectual Property Agreements.

                (xi)   all Proprietary Software and Products: (A) comply with all Applicable
Laws and industry standards, including with respect to security; and (B) conform to all
applicable contractual commitments, express and implied warranties (to the extent not subject to
legally effective express exclusions thereof), representations and claims in packaging, labeling,
advertising, and marketing materials, and applicable specifications, user manuals, training
materials and other documentation.

              (xii) neither the Proprietary Software nor the Products contain any substantial
bug, defect, or error that materially adversely affects, or could reasonably be expected to
adversely affect, the value, functionality, or performance of such Proprietary Software or
Products.

               (xiii) neither the Proprietary Software nor the Products or any other software
used in or in connection with the operation of the Business, contain any, and CEW has taken
commercially reasonable steps to prevent the introduction of, a time bomb, Trojan horse,
 back door, worm, virus, malware, spyware, or other device or code (collectively, Malicious
Code ) into the Proprietary Software or Products.

               (xiv) (A) the IT Systems are reasonably sufficient for the immediate needs of the
Business, including as to capacity, scalability, and ability to process current and anticipated peak
volumes in a timely manner; (B) the IT Systems are in sufficiently good working condition to

                                                17
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 18 of 44




perform all information technology operations, include sufficient licensed capacity (whether in
terms of authorized sites, units, users, seats, or otherwise) for all software, in each case as
necessary for the conduct of the Business as currently conducted, and have been used and
maintained substantially in accordance with their manufacturer s requirements, if any, as
specified in the documentation for same and applicable insurance policies; (C) without limiting
the foregoing, CEW owns or licenses the right to use all software development tools, library
functions, or compilers used by CEW to provide, create, modify, compile, or support any
Proprietary Software or Products; and (D) without limiting the foregoing, as of the Closing Date,
CEW will own or license the right to use all software used in connection with the Proprietary
Software and Products.

                (xv) in the last thirty-six (36) months, there has been no known or suspected
unauthorized access, use, intrusion, or breach of security, or material failure, breakdown,
performance reduction or other adverse event affecting the IT Systems, that has caused or could
reasonably be expected to cause any: (A) substantial disruption of or interruption in or to the use
of such IT Systems or the conduct of the Business; (B) loss, destruction, damage, or harm of or
to CEW or its operations, personnel, property, or other assets; or (C) liability of any kind to
CEW. CEW has taken all reasonable actions, consistent with applicable industry best practices,
to protect the integrity and security of the IT Systems and the data and other information stored
or processed thereon.

                (xvi) CEW has delivered or made available to NVE correct and complete copies
of all agreements relating to Licenses In or Licenses Out (together, Intellectual Property
Agreements ) to which CEW or CE is a party, except shrink-wrapped or off-the-shelf
software that is readily available to the public. With respect to each such Intellectual Property
Agreement: (A) such Intellectual Property Agreement is valid and binding on CEW, is in full
force and effect and, together with the related invoices, represent the entire agreement between
the respective parties with respect to the subject matter of such Intellectual Property Agreement;
(B) assuming the receipt or making of all necessary consents, approvals, waivers, authorizations,
novations, notices and filings in connection with the Contemplated Transactions, such
Intellectual Property Agreement will not cease to be valid and binding and in full force and effect
on terms identical to those currently in effect as a result of the consummation of the
Contemplated Transactions, nor will the consummation of the Contemplated Transactions
constitute a breach or default under such Intellectual Property Agreement or otherwise give a
party a right to terminate such Intellectual Property Agreement; (C) CEW has not (i) received
any notice of termination or cancellation under such Intellectual Property Agreement, (ii)
received any notice of a breach or default under such Intellectual Property Agreement, which
breach has not been cured, or (iii) granted to any other third party any rights, adverse or
otherwise, under such Intellectual Property Agreement that would constitute a breach of such
Intellectual Property Agreement; and (D) assuming the receipt or making of all necessary
consents, approvals, waivers, authorizations, novations, notices and filings in connection with the
Contemplated Transactions, neither CEW nor, to CE's Knowledge, any other party to such
Intellectual Property Agreement is in breach or default in any material respect under an


                                                18
                                                                                   Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 19 of 44




Intellectual Property Agreement and, to CE's Knowledge, no event has occurred that, with notice
or lapse of time would constitute such a breach or default or permit termination, modification or
acceleration under such Intellectual Property Agreement.

             (xvii) CEW has not entered into any agreements with the United States
government (or any of its agencies) pursuant to which CEW or any its employees are required to
assign any CEW Intellectual Property Assets rights in favor of such government or agency.

              (xviii) (A) CEW maintains commercially reasonable backup and data recovery,
disaster recovery, and business continuity plans, procedures, and facilities; (B) acts in
compliance therewith; and (C) tests such plans and procedures on a regular basis, and such plans
and procedures have been proven reasonably effective by such tests.

       (c)     For purposes of this Agreement,

              (i)      Business means the business of CEW as conducted immediately prior to
the Closing Date.

               (ii)    CEW Intellectual Property Assets means all Intellectual Property
Assets owned by CEW or used or held for use by CEW in the Business, including without
limitation CEW Patents, CEW Marks, CEW Copyrights, CEW Trade Secrets, CEW Accounts,
Proprietary Software and Products.

                (iii)   Intellectual Property Assets means any and all of the following, as
they exist throughout the world: (A) patents, patent applications of any kind, patent rights,
inventions, discoveries and invention disclosures (whether or not patented) (collectively,
 Patents ); (B) rights in registered and unregistered trademarks, service marks, trade names,
trade dress, logos, packaging design, slogans and Internet domain names, and registrations and
applications for registration of any of the foregoing (collectively, Marks ); (C) copyrights in
both published and unpublished works, including without limitation all compilations, databases
and computer programs, software, manuals and other documentation and all copyright
registrations and applications, and all derivatives, translations, adaptations and combinations of
the above (collectively, Copyrights ); (D) rights in know-how, trade secrets, confidential or
proprietary information, research in progress, algorithms, data, designs, processes, formulae,
drawings, schematics, blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results (collectively, Trade Secrets ); (E) any and all other
intellectual property rights and/or proprietary rights relating to any of the foregoing; and (F)
goodwill, franchises, licenses, permits, consents, approvals, and claims of infringement and
misappropriation against third parties.

              (iv)    IT Systems means all personal property, equipment and physical or
electronic media relating to communications and computer systems, including computer
hardware, networks and peripherals.



                                                 19
                                                                                  Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 20 of 44




              (v)     Products means those services and hardware and software products,
including related documentation, currently or previously researched, designed, developed,
manufactured, marketed, sold, distributed, licensed, performed or otherwise made available by
CEW in connection with the Business.

                (vi)     Proprietary Software means all proprietary software developed and
owned CEW, including all new versions, updates, revisions, improvements, and modifications
thereof, whether in source code, object code, or executable code format, including systems
software, application software (including mobile apps), firmware, middleware, programming
tools, scripts, routines, interfaces, libraries, and databases, and all related specifications and
documentation, including developer notes, comments and annotations, user manuals, and training
materials relating to any of the foregoing.

2.16 Litigation. CEW has not received notice of any pending litigation or governmental or
administrative proceeding or investigation. To CE Knowledge, no litigation or governmental
or administrative proceeding or investigation has been threatened: (a) against CEW; (b) affecting
the property or assets of CEW; or (c) as to matters related to CEW, against any manager,
Member or key employee of CEW in their respective capacities in such positions. To CE's
Knowledge, there has not occurred any event, and there does not exist any condition, on the basis
of which any litigation or governmental or administrative proceeding or investigation may
reasonably be asserted. There has been no litigation, governmental or administrative
proceedings or, to CE's Knowledge, investigations involving CEW or any of its managers, CE or
key employees in connection with the Business, occurring, arising or existing during the past five
(5) years.

2.17 Labor Matters. CEW employs approximately twenty-six (26) full-time and no (0) part-
time employees. In addition, Ted Hansen, Dennis Conn, Brian Mikkelson, and Randall
Parmentier will be transferred to CEW under current employment terms immediately prior to
Closing. CEW is not delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed for CEW as of
the date hereof or amounts required to be reimbursed to such employees. CEW is and heretofore
has been in compliance in all material respects with all applicable laws and regulations
respecting labor, employment, fair employment practices, terms and conditions of employment,
occupational safety and health, and wages and hours. There are no charges of employment
discrimination, harassment or unfair labor practices or strikes, slowdowns, stoppages of work, or
any other concerted interference with normal operations existing, pending or, to the Knowledge
of CE, threatened against or involving CEW. CEW is, and during the period CE has owned
CEW, CEW has been, in compliance in all material respects with the requirements of the
Immigration Reform Control Act of 1986. CEW has not received notice of any changes pending
or threatened with respect to (including, without limitation, the resignation of) the key employees
or key independent contractors of CEW. During the period CE has owned CEW, CEW has not
implemented any plant closing or mass layoff of employees as those terms are defined in the
Worker Adjustment Retraining and Notification Act of 1988, amended, or any similar state or


                                                20
                                                                                   Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 21 of 44




local law or regulation, and no layoffs that could implicate such laws or regulations are currently
contemplated. To CE's Actual Knowledge, none of CEW employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other agreement, or
subject to any judgment, decree or order of any court or administrative agency, that would
materially interfere with such employee s ability to fulfill their job responsibilities or that would
conflict with the Business. Neither the execution or delivery of this Agreement or the
agreements contemplated hereby, nor the carrying on of the Business by the employees of CEW,
nor the conduct of the Business as now conducted, will, to CE's Knowledge, conflict with or
result in a breach of the terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated. CEW is not
bound by or subject to (and none of its assets or properties is bound by or subject to) any written
or oral, express or implied, contract, commitment or arrangement with any labor union, and no
labor union has requested or, to CE's Actual Knowledge, has sought to represent any of the
employees, representatives or agents of CEW. There is no strike or other labor dispute involving
CEW pending, or to CE's Actual Knowledge, threatened, which could reasonably be expected to
have a CEW Material Adverse Effect, nor are CE aware of any labor organization activity
involving CEW employees.

2.18 Permits; Compliance with Laws. CEW has all franchises, authorizations, approvals,
orders, consents, licenses, certificates, permits, registrations, qualifications or other rights and
privileges (collectively Permits ) necessary to permit it to own its property and to conduct its
Business as it is presently conducted, and all such Permits are valid and in full force and effect.
Section 2.18 of the Disclosure Schedule sets forth a list of all Permits obtained or otherwise held
by CEW. No Permit that CEW has is subject to termination as a result of the execution of this
Agreement or consummation of the Contemplated Transactions. T CEW K                    edge, CEW is
now and has heretofore been in compliance in all material respects with all applicable statutes,
ordinances, orders, rules and regulations promulgated by any U.S. federal, state, municipal, non-
U.S. or other Government Authority, which apply to the conduct of its Business. During the
period CE has owned CEW, CEW has not entered into or been subject to any judgment, consent
decree, compliance order or administrative order with respect to any aspect of the Business,
affairs, properties or assets of CEW or received any request for information, notice, demand
letter, administrative inquiry or formal or informal complaint or claim from any regulatory
agency with respect to any aspect of the Business, affairs, properties or assets of CEW. To CE's
Knowledge, there are no pending or threatened filings against CEW of an action relating to CEW
under any foreign, federal, or state whistleblower statute.

2.19 Employee Benefit Programs. Section 2.19 of the Disclosure Schedule describes all
Employee Benefit Programs (as such term is defined in Exhibit A) maintained by CEW.

2.20 Insurance Coverage. Section 2.20 of the Disclosure Schedule contains a list of the
insurance policies currently maintained by CEW. There are currently no claims pending against
CEW under any insurance policies currently in effect and covering the property, Business or
employees of CEW, and all premiums due and payable with respect to the policies maintained by


                                                 21
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 22 of 44




CEW have been paid to date. To CE's Knowledge, there is no threatened termination of any such
policies or arrangements.

2.21 Investment Banking; Brokerage. There are no claims for investment banking fees,
brokerage commissions, broker s or finder s fees or similar compensation in connection with the
Contemplated Transactions payable by CEW or based on any arrangement or agreement made
by or on behalf of CEW.

2.22 Environmental Matters. CEW is, and has been during the period CE has owned CEW, in
compliance in all material respects with all applicable environmental, health and safety laws,
rules, ordinances, by-laws and regulations, and with all permits, registrations and approvals
required under such laws, rules, ordinances, by-laws and regulations (collectively,
 Environmental Laws ). CE is not aware of any fact or circumstance that could reasonably be
expected to involve CEW in any litigation, or impose upon CEW any liability, arising under any
Environmental Law.

2.23 Customers, Distributors and Partners. Section 2.23 of the Disclosure Schedule sets forth
the name of each customer of CEW who accounted for more than five percent (5%) of the
revenues of CEW for any of the fiscal years ended December 31, 2017 and December 31, 2018
and December 31, 2019 (the Customers ) together with the names of any persons or entities
with which CEW has a material strategic partnership or similar relationship ( Partners ).
Except as set forth in Section 2.22 of the Disclosure Schedule, no Customer or Partner of CEW
has canceled or otherwise terminated its relationship with CEW or has materially decreased its
usage or purchase of the services or products of CEW in the last twelve (12) months. No
Customer or Partner has, to CE's Actual Knowledge, any plan or intention to terminate, cancel or
otherwise materially and adversely modify its relationship with CEW or to decrease materially or
limit its usage, purchase or distribution of the services or products of CEW.

2.24 Suppliers. CEW s relationships with its major suppliers are good commercial working
relationships. Within the last twelve (12) months, no supplier that CEW has paid, or is under
contract to pay, $25,000.00 or more has canceled, materially modified, or otherwise terminated
its relationship with CEW, or materially decreased its services, supplies or materials to CEW,
nor to the Actual Knowledge of CE, does any supplier have any plan or intention to do any of the
foregoing.

2.25 Warranty and Related Matters. There are no existing or, to the Actual Knowledge of CE,
threatened, claims against CEW relating to any work performed by CEW, product liability,
warranty or other similar claims against CEW alleging that any CEW Product (as defined below)
is defective or fails to meet any product or service warranties. To CE's Knowledge, there are: (a)
no inherent design defects or systemic or chronic problems in any CEW Product; and (b) no
claims relating to any defects or problems with a CEW Product which could reasonably be
expected to have a CEW Material Adverse Effect. The e           CEW Product ea products or
services that CEW distributes, services, markets, sells or produces for itself, a customer or a third
party.

                                                 22
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 23 of 44




2.26 Money Laundering. The operations of CEW are and, during the period CE has owned
CEW, have been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the Money Laundering Laws ). To CE's Knowledge, no action, suit or
proceeding by or before any court, Government Authority, or any arbitrator involving CEW with
respect to the Money Laundering Laws, is pending or threatened.

2.27 Illegal Payments. During the period CE has owned CEW, neither CEW nor, to CE's
Actual Knowledge any Affiliate of CEW, has offered, made or received on behalf of CEW any
illegal payment or contribution of any kind, directly or indirectly, including, without limitation,
payments, gifts or gratuities, to any person, entity, or United States or foreign national, state or
local government officials, employees or agents or candidates therefor or other Persons.

2.28 Government Contracts.           CEW has (a) no contractual obligation to renegotiate
government, quasi-government, sovereign or quasi-sovereign contracts or subcontracts, (b) not
been suspended or debarred from bidding on contracts or subcontracts with any federal, state or
local agency or governmental or sovereign authority, (c) not been audited or investigated by any
such agency or authority with respect to contracts entered into or goods and services provided by
CEW or any of its Affiliates or (d) not had a contract terminated by any such agency or authority
for default or failure to perform in accordance with applicable standards. During the period CE
has owned CEW, CEW has not had any outstanding agreements, contracts or commitments that
require it to obtain or maintain a United States government security clearance or a foreign
government security clearance. CEW has no government contracts.

2.29 Regulatory Authorities. Neither CEW, nor, to CE's Actual Knowledge, any Member,
manager, agent, employee, Affiliate or Person acting on behalf of CEW, is currently subject to
any U.S. sanctions administered by any applicable regulatory authorities.

2.30 Security Program; Privacy. (a) T CE K                 edge, CEW has in all material respects
complied at all times with all Applicable Laws regarding the collection, use, storage, transfer, or
disposal of personal information in connection with the operation of the Business; (b) CEW is in
material compliance with the terms of all contracts to which it is a party relating to data privacy,
security, or breach notification (including provisions that impose conditions or restrictions on the
collection, use, storage, transfer, or disposal of personal information); (c) no Person (including
any Government Authority) has commenced any action relating to CEW s information privacy
or data security practices, including with respect to the collection, use, transfer, storage, or
disposal of personal information maintained by or on behalf of CEW, or, to CE's Knowledge,
threatened any such action or made any complaint, investigation, or inquiry relating to such
practices; (d) CEW has established and implemented policies, programs, and procedures that are
in compliance with applicable industry practices, including administrative, technical, and
physical safeguards, to protect the confidentiality, integrity, and security of personal information
in its possession, custody, or control against unauthorized access, use, modification, disclosure,
or other misuse of any personal information in CEW                  e      , c    d ,     c     ,

                                                23
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 24 of 44




otherwise held or processed on its behalf, and (e) to CE's Knowledge, CEW has not experienced
any loss, damage, or unauthorized access, disclosure, use, or breach of security of any personal
information in CEW s possession, custody, or control, or otherwise held or processed on its
behalf.

2.31 Disclosure. The representations and warranties made or contained in this Agreement, the
Disclosure Schedule and exhibits hereto and the certificates and statements executed or delivered
in connection herewith and all other information provided in writing by CEW and CE to NVE in
connection with the Contemplated Transactions, when taken together, do not and shall not
contain any untrue statement of a material fact and do not and shall not omit to state a material
fact required to be stated herein or therein or necessary in order to make such representations,
warranties or other material not misleading in the light of the circumstances in which they were
made or delivered. No Member or manager of CEW has been: (a) convicted in a criminal
proceeding or named as a subject of a pending criminal proceeding (excluding traffic violations
and other minor offenses) or been otherwise accused of any act of moral turpitude; (b) the
subject of any order, judgment, or decree (not subsequently reversed, suspended or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him or her from, or
otherwise imposing limits or conditions on his or her ability to engage in any Securities,
investment advisory, banking, insurance or other type of business or acting as an officer or
director of a public company; or (c) has engaged in other conduct that would be required to be
disclosed in a prospectus under Item 401(f) of Regulation S-K promulgated by the Securities and
Exchange Commission.


                                         ARTICLE III

                    REPRESENTATIONS AND WARRANTIES OF NVE

       NVE represents and warrants to CE as follows, except as set forth in a disclosure
schedule (the NVE Schedule ) delivered by NVE contemporaneously with the execution of this
Agreement:

3.1. Organization, Powers and Qualifications. NVE is a corporation duly organized and
validly existing and in good standing under the laws of the State of Delaware. NVE has all
requisite corporate power and authority to carry on its business as it has been and is now being
conducted and to own, lease and operate the properties and assets used in connection therewith.
NVE is duly qualified as a foreign corporation authorized to do business and is in good standing
in every jurisdiction in which such qualification is required, other than such jurisdictions where
the failure so to qualify would not have a NVE Material Adverse Effect, as such term is defined
in Exhibit A.

3.2. Authority. The execution and delivery of this Agreement and the consummation of the
Contemplated Transactions have been authorized by all necessary corporate action on the part of
the Board of Directors of NVE and by those shareholders of NVE holding voting common stock

                                               24
                                                                                  Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 25 of 44




and no other corporate proceedings on the part of NVE are necessary to authorize this
Agreement or to carry out the Contemplated Transactions. This Agreement is binding and
enforceable upon NVE in accordance with its terms, subject to any bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors rights.

3.3.   Conflict with Other Agreements; Consents and Approvals.

         With respect to the following: (a) the Certificate of Formation and Operating Agreement
of NVE; (b) any law, statute, rule or regulation applicable to NVE; (c) any contract to which
NVE is a party or may be bound or any Permit held by NVE; and (d) any judgment, order,
injunction, decree or ruling of any court, arbitrator or governmental or regulatory official, body
or authority applicable to NVE; the execution, delivery and performance by NVE of this
Agreement and the Contemplated Transactions will not (i) result in any violation, conflict or
default, or give to others any interest or rights, including rights of termination, cancellation or
acceleration which would have a NVE Material Adverse Effect, or (ii) require any authorization,
consent, approval or exemption by any person, the failure to obtain which would have a NVE
Material Adverse Effect, which has not been obtained, or any notice to or filing which has not
been given or done, other than filings pursuant to applicable state and federal securities laws, and
the filing of appropriate Acquisition documentation under the Acts.

3.4. Brokerage. In connection with the Contemplated Transactions, no broker, finder or
similar agent has been employed by or on behalf of NVE, and no person with which NVE has
had dealings or communications of any kind is entitled to any brokerage or finder s fee or other
commission in connection with the transactions.

3.5. Disclosure. The representations and warranties made or contained in this Agreement, the
Disclosure Schedule and exhibits hereto and the certificates and statements executed or delivered
in connection herewith and all other information provided in writing by NVE to CE in
connection with the Contemplated Transactions, when taken together, do not and shall not
contain any untrue statement of a material fact and do not and shall not omit to state a material
fact required to be stated herein or therein or necessary in order to make such representations,
warranties or other material not misleading in the light of the circumstances in which they were
made or delivered. No officer or director of NVE has been: (a) convicted in a criminal
proceeding or named as a subject of a pending criminal proceeding (excluding traffic violations
and other minor offenses) or been otherwise accused of any act of moral turpitude; (b) the
subject of any order, judgment, or decree (not subsequently reversed, suspended or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him or her from, or
otherwise imposing limits or conditions on his or her ability to engage in any Securities,
investment advisory, banking, insurance or other type of business or acting as an officer or
director of a public company; or (c) has engaged in other conduct that would be required to be
disclosed in a prospectus under Item 401(f) of Regulation S-K promulgated by the Securities and
Exchange Commission.



                                                25
                                                                                    Ex A to Hansen Dec
        Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 26 of 44




                                          ARTICLE IV

                                          COVENANTS

4.1.   Conduct of Business Prior to Closing.

        From the date of this Agreement to the Closing Date, CEW (except as expressly
contemplated or permitted by this Agreement, or to the extent that NVE shall otherwise consent
in writing) agrees that it:

        (a)    will conduct and operate its Business only in the ordinary course consistent with
past practice;

       (b)     will not conduct its Business in such a manner so as to purposely cause the
representations and warranties made by it herein not to be true on the Closing Date as though
such representations and warranties were made on and as of such date;

      (c)    will use its reasonable best efforts to keep available the services of its present
employees and agents and to maintain its current business relationships and goodwill;

       (d)     will not modify or amend its Organizational Documents or Bylaws;

        (e)    will not enter into or amend any employment contracts or any employee benefit
plan or arrangement, increase the rate of compensation (or other bonus or benefit) payable or to
become payable by it to any officer or any other executive employee, extend any credit or make
any loans to any employee, make any general increase in compensation or rate of compensation
(or other bonus or benefit) payable or to become payable to hourly employees or except in the
ordinary course of business consistent with past practice, or make any material increase in the
contributions to any employee benefit program or arrangement;

       (f)     will not incur or guarantee any debt in excess of $10,000.00 except in the ordinary
course of business consistent with past practice;

       (g)    will not sell or dispose of any assets (tangible or intangible) except for sales in the
ordinary course of business consistent with past practice;

        (h)      will not transfer, assign, license or encumber, or permit any of its employees or
agents to transfer, assign, license or encumber, in whole or in part, any proprietary right owned
or held by it, including but not limited to any rights to or interest in CEW Intellectual Assets;

        (i)    will not change in any material respect its accounting and tax practices, policies or
principles;




                                                 26
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 27 of 44




       (j)    will not cancel or waive any debts or claims having a value of $10,000.00 in the
aggregate, except for such cancellations and waivers which will not cause an CEW Material
Adverse Effect;

        (k)     will pay all Taxes as they become due, file all federal, state, local and foreign tax
returns, reports and statements required to be filed by CEW within the time and in the manner
prescribed by Applicable Law, and collect or withhold all Taxes required to be collected or
withheld from employees, independent consultants or other third parties;

       (l)     will not enter into any (or modify any existing) lease, contract, commitment or
agreement or engage in any transaction (including without limitation any borrowing, capital
expenditure, capital financing, leasing arrangement or purchase commitment) except in the
ordinary course of business consistent with past practice (other than special arrangements with
brokers, attorneys, and accountants to consummate a fundamental transaction).

Notwithstanding the foregoing, the Parties acknowledge that, on or before the Closing Date,
CEW anticipates making distributions to CE representing all available cash and cash equivalents
prior to the Closing Date. For purposes of computing CEW C                  g Da e Ne W       g
Capital, such distributions shall be deemed to have been made prior to the Closing Date.




                                                 27
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 28 of 44




4.2. Updating of Schedules. From the date of this Agreement to the Closing Date, each of
CEW and NVE agrees that it will promptly inform the other Party in writing if any information
set forth in a Schedule provided hereunder is not accurate and complete in all material respects as
of such later date and will promptly disclose to the other Party in writing any information which
arises after the date hereof and which would have been required to be included in its Schedule to
make such Schedule accurate and complete in all material respects as of such later date;
provided, however, that none of such disclosures shall be deemed to modify, amend or
supplement its representations and warranties or its Schedule for purposes of any provision
hereof unless the other shall have consented thereto in writing.

4.3. Access. From the date of this Agreement to the Closing Date, each of the Parties hereto
agrees that it will give to the other Party hereto and its respective financial advisers, counsel,
accountants and other representatives full access, during normal business hours upon reasonable
advance notice, to all personnel, properties, books, contracts, documents and records with respect
to its affairs as such requesting party may reasonably request, including without limitation all
work papers, schedules and calculations relating to financial statements, and any other
information that may be necessary for such requesting party to conduct an audit of the books and
records of such other party. Any such information shall be delivered subject to the provisions
regarding confidentiality set forth in the Confidentiality Agreement between the Parties, dated
September 6, 2019, shall be deemed to be Confidential Information as defined therein, and NVE
and CEW shall be bound by the provisions of the Confidentiality Agreement which are
incorporated herein by this reference.

4.4. Member and Manager Approvals. The Parties acknowledge and agree that Contemplated
Transactions and the execution of this Agreement have been approved by the Managers of CE
and NVE.

4.5. Third Party Consents. Prior to the Closing Date, each of NVE and CEW shall make
commercially reasonable efforts to obtain all consents, approvals or authorizations of third
parties which are required to be obtained by each of them in order to effect the Contemplated
Transactions and such other consents, approvals or authorizations the absence of which would
have an CEW Material Adverse Effect or a NVE Material Adverse Effect, as applicable.

4.6. Satisfaction of Conditions. Each Party hereto will use its reasonable best efforts to
satisfy all the conditions to be satisfied by it to effect the Contemplated Transactions.

4.7. Public Announcements. The Parties acknowledge and agree that the terms of this
Agreement and the Acquisition are strictly confidential and that significant damages may result
if either Party improperly discloses such terms to anyone without the need to know. Neither CE,
CEW nor NVE will make, issue or release any oral or written public announcement or statement
concerning, or acknowledgment of the existence of, or reveal the terms, conditions and status of,
the Contemplated Transactions (other than to their respective shareholders and CE), or issue any
other communications to the public, directly or indirectly (including, without limitation, press
releases), without first obtaining the written consent and authorization of the other Party.

                                                28
                                                                                   Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 29 of 44




4.8. Other Proposals. CE hereby agrees that it shall not nor shall it authorize or permit any
managers, employees, Affiliates, or other representatives or agents (collectively, the CE
Representatives ) to, directly or indirectly, solicit, encourage (including by way of furnishing
non-public information), initiate discussions or negotiations relating to or take any other action to
facilitate, any inquiries or the making of any proposal for an Acquisition Transaction. As used
herein, the term Acquisition Transaction shall mean the occurrence of any of the following
events: (i) all or any part of CEW is acquired by Acquisition or otherwise by any Person, other
than NVE or any of NVE Affiliates (a Third Party ); (ii) a Third Party acquires all or any
part of the assets of CEW other than in the ordinary course of business; or (iii) CEW enters into a
preliminary or definitive agreement with a Third Party relating to any of the transactions referred
to in clauses (i) through (ii) above. CEW agrees that it shall promptly notify NVE in writing of
any such inquiries or proposals relating to an Acquisition Transaction, which notification shall
include the identity of the Person making such proposal or request, the terms thereof, and any
other information with respect thereto as NVE may reasonably request.

4.9. Assurances. CE shall use its reasonable best efforts to obtain reasonable assurances that
all material contractual rights of CEW will survive the Acquisition, except where the failure to
do so will not cause a CEW Material Adverse Effect.

4.10. CEW s Employees. CEW shall use its reasonable best efforts to retain all of CEW s
employees through Closing.

                                           ARTICLE V

                          CONDITIONS TO OBLIGATIONS OF NVE

        The obligations of NVE to consummate the Acquisition provided for in this Agreement
shall be subject to satisfaction, on or before the Closing Date, of the following conditions:




                                                 29
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 30 of 44




5.1. Due Diligence Investigation. NVE shall have completed its due diligence investigation
of the assets, properties, Business and operations of CEW to its sole satisfaction.

5.2. Representations, Warranties, and Covenants of CEW. The representations and warranties
of CEW herein contained and the information contained in CEW Disclosure Schedule and other
documents delivered by CEW in connection with this Agreement shall be true and correct at the
Closing Date with the same effect as though made at such time, except to the extent waived
hereunder or affected by the Contemplated Transactions; CEW shall have performed in all
material respects all obligations and complied in all material respects with all agreements,
undertakings, covenants and conditions required by this Agreement to be performed or complied
with by CEW prior to the Closing Date.

5.3.   Reserved.

5.4.   Reserved.

5.5. No Injunctions. No preliminary or permanent injunction or other order, decree or ruling
by any federal, state or provincial court in the United States or by any United States
governmental, regulatory or administrative agency which prevents the consummation of the
Contemplated Transactions (including the Acquisition) shall have been issued and remain in
effect.

5.6. Consents. All consents of third parties reasonably necessary to the consummation of the
Contemplated Transactions, including but not limited to those set forth in CEW s Disclosure
Schedule, shall have been obtained.

5.7. Securities Laws. All approvals, consents, permits, licenses or qualifications from
authorities administering the securities laws of any state having jurisdiction, required in the
reasonable judgment of NVE for the consummation of this Agreement and the Acquisition, shall
have been obtained and shall be in full force and effect.

5.8.   Reserved.

5.9     Supply Contract and Transition Services Agreement. CE shall have executed and
delivered the Supply Contract and a Transition Services Agreement in the form attached hereto
as Exhibit I and J ( Supply Contract" and "Transition Services Agreement respectively) on
terms acceptable to the Parties.

5.10 CEW Material Adverse Effect. There shall not have occurred after the date of this
Agreement, and be continuing as of the Closing Date, any CEW Material Adverse Effect, except
where such CEW Material Adverse Effect is due to any negligence or willful act or omission on
the part of NVE.




                                              30
                                                                                Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 31 of 44




                                        ARTICLE VI

                          CONDITIONS TO OBLIGATION OF CE

        The obligations of CE to consummate the Acquisition provided for in this Agreement
shall be subject to satisfaction, on or before the Closing Date, of the following conditions:

6.1. Due Diligence Investigation. CE shall have completed its due diligence investigation of
the assets, properties, business and operations of NVE to its sole satisfaction.

6.2. Representations, Warranties, and Covenants of NVE. The representations and warranties
of NVE herein contained and the information contained in NVE s Disclosure Schedule and other
documents delivered by NVE in connection with this Agreement shall be true and correct at the
Closing Date with the same effect as though made at such time, except to the extent waived
hereunder or affected by the Contemplated Transactions; NVE shall have performed in all
material respects all obligations and complied in all material respects with all agreements,
undertakings, covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing Date; and NVE shall have delivered to CEW a certificate
in form and substance satisfactory to CEW dated the Closing Date and signed by the President
and Chief Executive Officer of NVE to such effect.

6.3. Approvals. The requisite approval of this Agreement and the Contemplated Transactions
shall have been given by Board of Directors of NVE. Additionally, the consent of the holders of
the Voting Common Stock of NVE shall have been given.

6.4. Consents. All consents of third parties necessary or appropriate to the consummation of
the Contemplated Transactions, including but not limited to those set forth in CEW Disclosure
Schedule, shall have been obtained.

6.5. NVE Material Adverse Effect. There shall not have occurred after the date of this
Agreement, and be continuing as of the Closing Date, any NVE Material Adverse Effect, except
where such NVE Material Adverse Effect is due to any negligence or willful act or omission on
the part of CEW or a Member.

6.6     Employee Transfer. Ted Hansen, Dennis Conn, Brian Mikkelson, and Randall Parmentier
will be transferred to CEW as employees under current employment terms immediately prior to
Closing.



                                       ARTICLE VII

                      TERMINATION, WAIVER AND AMENDMENT




                                              31
                                                                                Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 32 of 44




7.1. Termination. This Agreement may be terminated by written notice of termination at any
time before the Closing Date (whether before or after action by CE or Managers of CE or NVE)
only as follows:

       (a)     by mutual consent of NVE and CE;

       (b)     by NVE:

               (i)     upon written notice to CE given prior to the Closing Date, if the
representations and warranties of CEW contained in Article II hereof were not true and correct
when made or if CE fails to perform in all material respects all obligations and comply in all
material respects with all agreements, undertakings, covenants and conditions required by this
Agreement to be performed or complied with by it at or prior to the Closing Date, unless CE
cures the same prior to the Closing Date; or

                (ii)     upon written notice to CE given prior to the Closing Date, if the Closing
Date shall not have occurred on or before April 1, 2020 unless the absence of such occurrence
shall be due to the failure of NVE to perform in all material respects each of its obligations under
this Agreement required to be performed by it at or prior to the Closing Date (except to the
extent such performance or compliance is qualified by materiality in which event such
performance or compliance shall have failed to occur); and

       (c)     By CE:

               (i)    upon written notice given to NVE prior to the Closing Date, if the
representations and warranties of NVE contained in Article III hereof were not true and correct
when made or as of the Closing Date or if NVE fails to perform in all material respects all
obligations and comply in all material respects with all agreements, undertakings, covenants and
conditions required by this Agreement to be performed or complied with by it at or prior to the
Closing Date, unless NVE cures the same prior to the Closing Date; or

                (ii)    upon written notice to NVE given prior to the Closing Date, if the Closing
Date shall not have occurred on or before April 1, 2020 unless the absence of such occurrence
shall be due to the failure of CE to perform each of its obligations under this Agreement required
to be performed by it at or prior to the Closing Date (except to the extent such performance or
compliance is qualified by materiality in which event such performance or compliance shall have
failed to occur).


7.2. Effect of Termination. In the event of the termination of this Agreement and the
abandonment of the Acquisition, the provisions of this Agreement shall thereafter become void
and have no effect, and no Party hereto shall have any liability to any other Party hereto or its
Affiliates, directors or officers in respect thereof, except that nothing herein shall relieve any
Party from liability for any willful breach thereof or from its obligations under the confidentiality


                                                 32
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 33 of 44




provisions of the Confidentiality Agreement between the Parties, referred to and incorporated by
reference in Section 4.3.

7.3      Waiver of Terms. Any of the terms or conditions of this Agreement may be waived at
any time prior to the Closing Date by the Party which is, or whose Affiliates are, entitled to the
benefit thereof, by action taken by the Managers or Affiliates of such party, or by its chairman,
president or any officer authorized to act for such party; provided, however, that such waiver
shall be in writing and shall be taken only if, in the judgment of such Managers or Affiliates or
officer taking such action, such waiver will not have a materially adverse effect on the benefits
intended hereunder to the shareholders of such corporation, or Affiliates of such limited liability
company, and the other Parties hereto may rely on the delivery of such a waiver as conclusive
evidence of such judgment and the validity of the waiver.

7.4     Amendment of Agreement. Anything herein or elsewhere to the contrary
notwithstanding, to the extent permitted by law, this Agreement may be amended, supplemented
or interpreted at any time prior to the Closing Date only by written instrument duly authorized
and executed by each of the Parties hereto.

7.5    Fees and Expenses. All costs and expenses incurred in connection with this Agreement
and the Contemplated Transactions shall be paid by the Party incurring such expenses.


                                         ARTICLE VIII

                               POST-CLOSING OBLIGATIONS

8.1. Survival of Representations. All representations, warranties, covenants, indemnities and
other agreements made by any Party to this Agreement herein or pursuant hereto shall also be
deemed made on and as of the Closing Date as though such representations, warranties,
covenants, indemnities and other agreements were made on and as of such date, and all such
representations, warranties, covenants, indemnities and other agreements shall survive the
Closing for a period of twelve (12) months after the Closing Date, except to the extent that the
applicable statute of limitation for claims relating to such representations, warranties, covenants,
indemnities and other agreements expires earlier or later than twelve (12) months after the
Closing Date.

8.2.   Indemnification Agreement

       (a)     Indemnification by CE

                (i)     Subject to the conditions and provisions of this Section 8.2, CE (the
 Indemnifying Party ) hereby agree to indemnify, defend and hold harmless NVE, and its
officers, directors, shareholders, employees, representatives, agents, predecessors, successors,
subsidiaries, Affiliates and assigns (collectively, the NVE Indemnified Persons ) in proportion
to their post-Closing ownership interests in CEW from and against and in respect of all claims,

                                                33
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 34 of 44




losses, damages, judgments, penalties, deficiencies, liabilities, costs and expenses (including,
without limitation, reasonable attorneys fees and costs of litigation), including but not limited to
responsibility for payments of any amounts due in connection with an audit by the IRS or the
State of Delaware (collectively, Claims ) asserted against, resulting to, imposed upon or
incurred by the NVE Indemnified Persons, directly or indirectly, by reason of or resulting from
any misrepresentation or breach of any representation or warranty, or noncompliance with
conditions, covenants or other agreements, given or made by CE in this Agreement or in the
Schedules or Exhibits attached hereto or in any document furnished by or on behalf of CEW or
the Indemnifying Party pursuant hereto or thereto; and (ii) all liability for Taxes of CEW with
respect to any taxable period (or portion thereof) ending on or before 11:59 p.m. on the day prior
to the Closing Date ( Pre-Closing Tax Period ). The Parties agree that CE's obligation to
defend and indemnify under this Section shall not apply to the extent that there is insurance
coverage with respect to such Claim and its defense.

                 (ii)   Notwithstanding the foregoing: (A) CE shall not have any obligation to
indemnify the NVE Indemnified Persons in accordance with subparagraph (i) above unless and
until the NVE Indemnified Persons have suffered damages arising from Claims in excess of Ten
Thousand ($10,000.00) Dollars in the aggregate (at which point CE will be obligated to
indemnify the NVE Indemnified Persons from and against all such damage relating back to the
first dollar); (B) the aggregate amount of indemnifiable damages which may be sought, claimed
and/or recovered by the NVE Indemnified Persons (collectively) from CE on account of Claims
arising from breaches of any Non-Fundamental Representations shall not exceed two percent
(2%) of the Acquisition Consideration; and (C) the aggregate amount of indemnifiable damages
which may be sought, claimed and/or recovered by the NVE Indemnified Persons (collectively)
from CE on account of Claims arising from breaches of any Fundamental Representations shall
not exceed seven and one-half percent (7.5%) of the Acquisition Consideration; provided,
however, the limitations on indemnifiable damages set forth in clause (B) and (C) of this Section
8.2(a)(ii) shall not apply with respect to any damages incurred by the NVE Indemnified Persons
as a result of fraud committed by CE.

       (b)     Indemnification by NVE.

               (i)      Subject to the conditions and provisions of this Section 8.2, NVE hereby
agrees to indemnify, defend and hold harmless CE and its officers, directors, shareholders,
employees, representatives, agents, predecessors, successors, subsidiaries, Affiliates and assigns
(c ec e , he CEW Indemnified Persons ) from and against and in respect of all Claims
asserted against, resulting to, imposed upon or incurred by CEW Indemnified Persons, directly or
indirectly, by reason of or resulting from: (i) any misrepresentation or breach of any
representation or warranty, or noncompliance with conditions, covenants or other agreements,
given or made by NVE in this Agreement or in the Schedules or Exhibits attached hereto or in
any document furnished by or on behalf of NVE pursuant hereto or thereto; and (ii) all liability
for Taxes of CEW with respect to any taxable period (or portion thereof) ending after the Pre-
Closing Tax Period. The Parties agree that NVE obligation to defend and indemnify under this


                                                34
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 35 of 44




Section shall not apply to the extent that there is insurance coverage with respect to such Claim
and its defense.

               (ii)   Notwithstanding the foregoing: (A) NVE shall not have any obligation to
indemnify CEW Indemnified Persons in accordance with subparagraph (i) above unless and until
CEW Indemnified Persons have suffered damages arising from Claims in excess of Ten
Thousand ($10,000.00) Dollars in the aggregate (at which point NVE will be obligated to
indemnify CEW Indemnified Persons from and against all such damage relating back to the first
dollar); (B) the aggregate amount of indemnifiable damages which may be sought, claimed
and/or recovered by CEW Indemnified Persons (collectively) from NVE on account of Claims
arising from breaches of any Non-Fundamental Representations shall not exceed two (2%)
percent of the Acquisition Consideration; and (C) the aggregate amount of indemnifiable
damages which may be sought, claimed and/or recovered by CEW Indemnified Persons
(collectively) from NVE on account of Claims arising from breaches of any Fundamental
Representations shall not exceed even and one-half percent (7.5%) of the Acquisition
Consideration; provided, however, the limitations on indemnifiable damages set forth in clause
(B) and (C) of this Section 8.2(b)(ii) shall not apply with respect to any damages incurred by
CEW Indemnified Persons as a result of fraud committed by NVE.

       (c)     Definitions.

                (i)     Fundamental Representations              ha       ea , c ec e , he
representations and warranties of CE set forth in Section 2.1, Section 2.2, Section 2.3, Section
2.4, Section 2.5, Section 2.7, Section 2.12, Section 2.14, Section 2.15, Section 2.16, Section 2.18,
Section 2.26, Section 2.27, Section 2.29, and Section 2.30; and of NVE set forth in Section 3.1,
Section 3.2, Section 3.3, Section 3.4, Section 3.5, and Section 3.6.

               (ii)   Non-Fundamental Representations       shall mean all of the
representations and warranties of CE and NVE set forth in this Agreement other than the
Fundamental Representations.

       (d)     Indemnification Procedure

               (i)    In the event that any claim or demand for indemnification is brought by
NVE Indemnified Persons or CEW Indemnified Persons (together, the Indemnified Persons ),
 he Pe     f       h       de   f ca      c a ed ha be ca ed a Indemnifying Party . In
the event that any claim or demand for which the Indemnifying Party would be liable to an
Indemnified Person hereunder is asserted against or sought to be collected from an Indemnified
Person by a third party, the Indemnified Person shall promptly notify the Indemnifying Party of
such claim or demand and the amount or the estimated amount thereof to the extent then feasible
(which estimate shall not be conclusive of the final amount of such claim and demand (the
 Claim Notice ). The Indemnifying Party shall have thirty (30) days from the personal delivery
or mailing of the Claim Notice (the Notice Period ) to notify the Indemnified Person: (i)
whether or not the Indemnifying Party disputes his liability to the Indemnified Person hereunder

                                                35
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 36 of 44




with respect to such claim or demand, and (ii) notwithstanding any such dispute, whether or not
the Indemnifying Party desires, at his sole cost and expense, to defend the Indemnified Party
against such claim or demand; provided, however, that no delay on the part of the Indemnified
Party in giving the Claim Notice shall relieve the Indemnifying Party from any obligation
hereunder unless (and solely to the extent) the Indemnifying Party is prejudiced thereby.

               (ii)   If the Indemnifying Party disputes his liability with respect to such claim
or demand or the amount thereof (whether or not the Indemnifying Party desires to defend the
Indemnified Person against such claim or demand as provided in subparagraphs (iii) and (iv)
below), such dispute shall be resolved in accordance with Section 8.2(d) hereof. Pending the
resolution of any dispute by the Indemnifying Party of his liability with respect to any claim or
demand, such claim or demand shall not be settled without the prior written consent of the
Indemnified Person and the Indemnifying Party.

                (iii) In the event that the Indemnifying Party notifies the Indemnified Person
within the Notice Period that he desires to defend the Indemnified Person against such claim or
demand then, except as hereinafter provided, the Indemnifying Party shall have the right to
defend the Indemnified Person by appropriate proceedings, which proceedings shall be promptly
settled or prosecuted by the Indemnifying Party to a final conclusion in such a manner as to
avoid any risk of any Indemnified Person becoming subject to liability for any other matter;
provided, however, the Indemnifying Party shall not, without the prior written consent of the
Indemnified Person, consent to the entry of any judgment against the Indemnified Person or
enter into any settlement or compromise which does not include, as an unconditional term
thereof, the giving by the claimant or plaintiff to the Indemnified Person of a release, in form and
substance satisfactory to the Indemnified Person, as the case may be, from all liability in respect
of such claim or litigation. If any Indemnified Person desires to participate in, but not control,
any such defense or settlement, it may do so at its sole cost and expense. If, in the reasonable
opinion of the Indemnified Person, any such claim or demand or the litigation or resolution of
any such claim or demand involves an issue or matter which could have a materially adverse
effect on the business, operations, assets, properties or prospects of the Indemnified Person,
including without limitation the administration of the tax returns and responsibilities under the
tax laws of any Indemnified Person, then the Indemnified Person shall have the right to control
the defense or settlement of any such claim or demand and its reasonable costs and expenses
shall be included as part of the indemnification obligation of the Indemnifying Party hereunder;
provided, however, that the Indemnified Person shall not settle any such claim or demand
without the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed. If the Indemnified Person should elect to exercise such right,
the Indemnifying Party shall have the right to participate in, but not control, the defense or
settlement of such claim or demand at his sole cost and expense.

               (iv)  If the Indemnifying Party elects not to defend the Indemnified Person
against such claim or demand, whether by not giving the Indemnified Person timely notice as
provided above or otherwise, then the amount of any such claim or demand, or if the same be


                                                36
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 37 of 44




defended by the Indemnifying Party or by the Indemnified Person (but the Indemnified Person
shall not have any obligation to defend any such claim or demand), then that portion thereof as to
which such defense is unsuccessful, in each case shall be conclusively deemed to be a liability of
the Indemnifying Party hereunder, unless the Indemnifying Party shall have disputed his liability
to the Indemnified Person hereunder, as provided in (b) above, in which event such dispute shall
be resolved as provided in Section 8.2(d) hereof.

               (v)     In the event any Indemnified Person should have a claim against the
Indemnifying Party hereunder that does not involve a claim or demand being asserted against or
sought to be collected from it by a third party, the Indemnified Person shall promptly send a
Claim Notice with respect to such claim to the Indemnifying Party. If the Indemnifying Party
disputes his liability with respect to such claim or demand, such dispute shall be resolved in
accordance with Section 8.2(d) hereof; if the Indemnifying Party does not notify the Indemnified
Person within the Notice Period that the Indemnifying Party disputes such claim, the amount of
such claim shall be conclusively deemed a liability of the Indemnifying Party hereunder.

               (vi)    Any dispute by the Indemnifying Party of his obligations pursuant to this
Section 8.2 shall be submitted to arbitration in accordance with Section 9.7 hereof.

8.3. Tax Matters; Audits. The following provisions shall govern the allocation of
responsibility as between NVE, CEW and CE, for certain tax matters following the Closing
Date:

         (a)    CE covenants and agrees that it will cause outside accountants ( Outside
Accountants ) of its indirect parent, First North American Holdings II, Inc.( FNA ), to prepare,
at FNA s CE expense, and will file or cause to be filed, within the time and in the manner
provided by law, and will pay all amounts owed with respect to, all Tax Returns not already filed
on behalf of CEW by FNA for all tax periods ended or ending on or before the end of the taxable
year immediately prior to the Closing Date (the Unfiled Tax Returns ). CE covenants and
agrees that it will send or cause to be sent a copy of all Unfiled Tax Returns to NVE for its
review and comments and, if required, appropriate execution, at least fifteen (15) days prior to
the filing thereof.

        (b)     The Unfiled Tax Returns shall be prepared in a manner consistent with Tax
Returns previously filed by FNA on behalf of CEW. Notwithstanding the foregoing, if NVE s
accountants believe that there is not a reasonable basis for any position that FNA directs be taken
in connection with any Unfiled Tax Return, Outside Accountants, NVE s accountants, NVE and
CE shall confer with respect to the matter and if they are unable to resolve their differences, the
matter will be referred to arbitration in accordance with the procedure set forth in Section 9.7 and
the decision of the arbitrator shall be final and binding.

       (c)     Except with respect to the Unfiled Tax Returns, NVE shall be responsible for the
preparation and timely filing of all Tax Returns due with respect to CEW after the Closing Date
and shall timely pay all amounts owed with respect to such returns. NVE will provide CEW

                                                37
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 38 of 44




with all information available to NVE to assist FNA to fulfill its obligations with respect to the
Unfiled Tax Returns, and CE will provide NVE with all information available to CE to assist
NVE to fulfill its obligations with respect to all Tax Returns of CEW other than the Unfiled Tax
Returns.

        (d)     NVE, on one hand, and CE, on the other hand, shall: (i) cooperate fully, as
reasonably requested, in connection with the preparation and filing of Tax Returns pursuant to
this Section 8.3 and any audit, litigation or other proceeding with respect to Taxes; (ii) make
available to the other, as reasonably requested, all information, records or documents with
respect to Tax matters pertinent to CEW for all periods ending prior to or including the Closing
Date; and (iii) preserve information, records or documents relating to Tax matters pertinent to
CEW that are in their possession or under their control for the longer period of: (x) seven (7)
years; or (y) the expiration of any applicable statute of limitations or extensions thereof. NVE
and CE shall notify the other of any audit by any regulatory agency, which may result in an
assessment for which CE may be liable under this Agreement and shall not consent to any such
actual or proposed assessment without the prior written consent of CE, which shall not be
unreasonably withheld.

        (e)    Notwithstanding anything to the contrary contained in this Agreement, NVE shall
have no obligation to pay or make any provision for the payment of, by indemnification or
otherwise, and CE shall be solely responsible for all, Taxes of CEW for periods ending on or
before the Closing Date, and CE will be liable directly to the applicable regulatory authorities for
all such Taxes; and, if CE is not directly liable, such Taxes must be accrued under the Closing
Balance Sheet.

       (f)    All tax sharing agreements or similar agreements with respect to or involving
CEW shall be terminated as of the Closing Date and, after the Closing Date, NVE shall not be
bound thereby or have any liability thereunder.

       (g)    After the Closing Date, NVE shall permit CE and their representatives reasonable
access to such books and records of CEW as may be necessary for the purpose of preparing
CEW s final Tax Return for the period up to and including the Closing Date.

8.3     Convergen Energy Name and Domain Name. On or before the six (6) month anniversary
of the Closing Date, CE shall, and shall cause its Affiliates to, (i) discontinue the use of the
c      ae a e C            e ge E e g         c ec          h CE a d        Aff a e b     e a d
   ea       , c d g,         h         a    ,d c         g he e f he a e C          e ge E e g
with respect to any website or letterhead of CE or its Affiliates and removing any placard or sign
c a        g he a e C          e ge E e g        ca ed      a     d he ff ce     fac e f CE
its Affiliates, and (ii) transfer and assign to CEW, at actual cost, any domain name owned by CE
      Aff a e c a            g he e      C    e ge E e g .

                                          ARTICLE IX



                                                38
                                                                                    Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 39 of 44




                                   GENERAL PROVISIONS

9.1. Cooperation. Subject to the terms and conditions herein provided, each Party shall
cooperate with the other Party in carrying out the provisions of this Agreement and shall execute
and deliver, or cause to be executed and delivered, such governmental notifications and
additional documents and instruments and do, or cause to be done, all additional things
necessary, proper or advisable under applicable law to consummate and make effective the
Contemplated Transactions.

9.2. Assignment; Third Party Beneficiaries. Neither this Agreement nor any right, interest or
obligation hereunder shall be assigned by any of the Parties hereto without the prior written
consent of the other Parties hereto. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted assigns. This
Agreement is not intended to confer any rights or remedies upon any Person other than (i) the
Parties hereto; and (ii) the Indemnified Persons only after the Closing Date and only with respect
to Section 8.2.

9.3. Contents of Agreement. This Agreement and the Confidentiality Agreement, including
the exhibits hereto and the documents and instruments referred to herein (including the
Disclosure Schedule) embody the entire agreement and understanding of the Parties with respect
to the subject matter hereof. Any previous agreements or understandings between the Parties
regarding the subject matter hereof. There are no representations, promises, warranties,
covenants, or undertakings, other than those expressly set forth or referred to herein and therein.

9.4. Section Headings, Gender. The Section headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the terms or
provisions hereof. The use of the masculine or any other pronoun herein when referring to any
person has been for convenience only and shall be deemed to refer to the particular person
intended regardless of the actual gender of such person. Each Party has been participated in the
drafting of this Agreement, which each Party hereto acknowledges is the result of extensive
negotiations among the Parties hereto. Consequently, this Agreement will be interpreted without
reference to any rule or precept of Applicable Law that states that any ambiguity in a document
be construed against the drafter.

9.5. Counterparts. This Agreement may be executed in any number of counterparts, and by
facsimile signature, any one of which need not contain the signatures of more than one Party and
each of which shall be an original, but all such counterparts taken together shall constitute one
and the same instrument. The exchange of copies of this Agreement or amendments thereto and
of signature pages by facsimile transmission or by e-mail transmission in portable digital format
(or similar format) shall constitute effective execution and delivery of such instrument(s) as to
the Parties and may be used in lieu of the original Agreement or amendment for all purposes.
Signatures of the Parties transmitted by facsimile or e-mail transmission in portable digital
format (or similar format) shall be deemed to be their original signatures for all purposes.


                                                39
                                                                                   Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 40 of 44




9.6     Notices. All notices, consents, waivers or other communications which are required or
permitted hereunder shall be sufficient if given in writing and delivered personally, by overnight
mail service, by facsimile transmission (which is confirmed) or by registered or certified mail,
return receipt requested, postage prepaid, as follows (or to such other addressee or address as
shall be set forth in a notice given in the same manner):

       If to NVE:

            NianticVista Energy, LLC
            222 Ridgedale Ave., Suite 302
            Cedar Knolls, NJ 07927
            Attention: _____________________
            Facsimile___________________


       With a required copy to:

            Clemente, Mueller P.A.
            PO Box 1296
            Morristown, NJ 07962-1296
            Attention: Jonathan D. Clemente, Esq.
            Facsimile: (973) 455-8118
            jclemente@cm-legal.com

       With a required copy to:

            Joseph F Andolino Esq.
            Andolino & Associates
            110 Nativa Circle
            North Palm Beach Florida 33410
            joe@andolinoassociates.com


With a required copy to:

            Ted Hansen
            Convergen Energy WI LLC
            600 Liberty Street
            Green Bay, WI 54304
            ted.hansen@convergenergy.com

       If to CEW and CE:

           Convergen Energy, LLC
           c/o Libra Capital US, Inc.


                                               40
                                                                                  Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 41 of 44




           134 E. 40th Street
           New York, NY 10016
           Steven.brooks@libra.com

       With a required copy to:

           Libra Capital US, Inc.
           134 E. 40th Street
           New York, NY 10016
           bert.diaz@libra.com

       All such notices shall be deemed to have been given three business days after mailing if
sent by registered or certified mail, one business day after mailing if sent by overnight courier
service or on the date delivered or transmitted if delivered personally or sent by facsimile
transmission.

9.7    Arbitration.

        (a)     Any dispute arising between the Parties in connection with this Agreement, which
cannot be resolved by the Parties themselves, shall be submitted to binding arbitration. Either
Party may initiate arbitration by giving written notice to that effect to the other Party. Within ten
(10) days after service of such written notice, each Party shall designate one arbitrator. If either
Party fails to designate its arbitrator in a timely fashion, the other Party may designate an
arbitrator on behalf of that Party. The two arbitrators so named shall designate a third arbitrator,
who shall be an attorney licensed to practice law in the State of Delaware, to act as the head
arbitrator; provided, however, that should the partisan arbitrators be unable to agree upon a third
arbitrator, then the third arbitrator shall be named pursuant to the applicable rules of the
American Arbitration Association upon the application of either Party.

        (b)     Except as modified herein, the arbitration shall be conducted in accordance with
the then-prevailing Commercial Rules of the American Arbitration Association. In connection
with the arbitration, the arbitrators shall, at the request of either Party, direct that discovery be
provided. In rendering their decision and award, the arbitrators shall not add to, subtract from or
otherwise modify the provisions of this Agreement, but rather shall be bound thereby. Each
Party shall bear its own costs and expenses in connection with the arbitration and the costs and
expenses of the arbitrators shall be borne equally; provided, however, that if the arbitrators
determine that either party has intentionally breached his or its obligations under this Agreement,
the arbitrators shall assess all costs and expenses of the prevailing Party against the Party found
to have intentionally breached its obligations.

       (c)     Judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof.




                                                 41
                                                                                     Ex A to Hansen Dec
       Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 42 of 44




9.8. Governing Law. This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of Delaware without giving effect to any conflicts of law
provisions.

                [The Remainder of this Page Has Been Intentionally Left Blank]




                                              42
                                                                                 Ex A to Hansen Dec
      Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 43 of 44




       IN WITNESS WHEREOF, the Parties have executed this Agreement and Plan of
Acquisition as of the date first above written.

                                    NIANTICVISTA ENERGY, LLC


                                    By:
                                 Title: CEO

                                    CONVERGEN ENERGY WI, LLC


                                    By: _



                                    CONVERGEN ENERGY, LLC


                                    By: _




                                      43
                                                                  Ex A to Hansen Dec
Case 1:20-cv-03746-LJL Document 67-1 Filed 07/07/20 Page 44 of 44




          ____________________________________________

          ____________________________________________



                     ACQUISITION AGREEMENT

                              Among

                  NIANTICVISTA ENERGY, LLC,

                  CONVERGEN ENERGY WI, LLC,

                                and

                   CONVERGEN ENERGY, LLC,

                    Dated as of January 29, 2020




          ____________________________________________

          ____________________________________________




                                44
                                                           Ex A to Hansen Dec
